 MOBIL OIL CORPORATION259Mobil Oil CorporationandInternational Union ofOperating Engineers,Local Union30, AFL-CIO,Petitioner.Case 29-RC-546January 22, 1968DECISION ON REVIEW AND ORDEROn December 28, 1966, the Regional Directorfor Region 29 issued a Decision and Direction ofElection in the above-entitled proceeding, findingappropriate the Petitioner's requested unit ofpowerhouse employees at the Employer's PortMobil terminal in Staten Island, New York, forseverance from the established broader unitrepresented by the Intervenor, Petroleum Asso-ciation of Labor. Thereafter, the Employer re-quested reconsideration of such Decision in thelightof the National Labor Relations Board'sdecision inMallinckrodt Chemical Works, Ura-nium Division,162 NLRB 387, issued the sameday.On January 6, 1967, the Regional Directorissued an Order in which, upon reconsideration,he reaffirmed his Decision as consistent with therationaleofMallinckrodt.Thereafter, the Em-ployer, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, filed a timely requestfor review of the Regional Director's Decision andsubsequent Order as to the craft severance issuepresented. The,Petitioner filed a statement in op-position to the request for review.By telegraphic Order dated February 9, 1967,the'Board granted the request for review, invitedthe parties to submit offers of proof concerning in-dustry and area practice in the representation ofpowerhouse employees, and stayed the electionpending decision on review. Thereafter, all theparties filed briefs on review; the Employer and thePetitioner also filed offers of proof.The Board has considered the entire record inthis case, including the briefs on review and offersof proof submitted by the parties, and makes thefollowing findings:The Petitionerin itspetition sought to sever aunit of 5 licensed stationary engineers employed inthe powerhouse at the Employer's Port Mobil ter-minal from the Intervenor's established unit cover-ing all employees at 15 terminal's in the greater NewYork City area which are administratively part ofthe Employer's New York State division.' The In-tervenor has bargained for the broader unit for over20 years .2In his Decision and Direction of Election, theRegionalDirector found that the requested sta-tionary engineers, including three bulk plant helperspermanently assigned to assist the stationary en-gineers in the powerhouse, constituted a func-tionally distinct departmental unit, that the Peti-tioner has traditionally represented separate unitsof employees in powerhouses, and that, underAmerican Potash.'the powerhouse unit involvedwas appropriate for severance from the broader unitherein. In his Order, as above-indicated, he recon-sideredtherecordinthelightoftheMallinckrodtstandards enunciated by the Board toreplace those ofAmerican Potash,and he reaf-firmed his conclusion that severance was appro-priate.The Employer and the Intervenor contend thatthe Regional Director gave insufficient weight tothe length and stability of the established bargainingrelationship and the high degree of functional in-tegration of powerhouse operations with terminaloperations. In addition, the Employer offers toprove that among major oil companies withunionized terminal facilities which have a power-house like that at Port Mobil, the universal practicehas been to include the powerhouse employees ina broaderunit.The Petitionerarguesthat the Re-gional Director correctly concluded that severancewas proper under the standards ofMallinckrodt.Although it does not dispute the facts advanced inthe Employer's offer of proof, the Petitioner itselfoffers to prove that it represents separate units ofpowerhouse employees like those here in questionat six oil company storage facilities in New Yorkand New Jersey 4 and that it represents powerhouseunits in many industries.At its Port Mobil terminal the Employer receives,stores, and subsequently sells or redistributes itspetroleum products.5 The terminal covers approxi-mately 203 acres and contains about 40 large tanksfor the storage of petroleum products, in addition tosmaller tanks used in the operation of terminalequipment. There are pipelines throughout the ter-minal used to convey salt water and fresh water,steam, and the various petroleum products. Tank-ers and barges unload products at a wharf for con-veyance by pipe to the storage tanks. The products,when sold or redistributed, are reloaded from thetanks into barges at the wharf or into tank trucks atIThe Port Mobil terminal is the only one among the 15 terminals withinthe unit which employs' powerhouse employees There are two other ter-minalswithin the Employer's New York State division, located inBrooklyn and Albany, New York, which do employ similar powerhouseemployees. At each of these terminals, the powerhouse employees arerepresented by another labor organization as part of a termmalwide unitL The Intervenor was certified as the representative of such unit onMay 7, 1456.3American Potash & Chemical Corporation,107 NLRB 14184As indicated above, there are powerhouse facilities at only three of the169 NLRB No. 35terminals in the Employer's New York State division. The Employer, inits offer of proof, states that operation of its own high pressure boilersystem is economically competitive only in a large terminal such as PortMobil Other major oil companies apparently follow the same policy Ofthe approximately 350 organized terminals of other major oil companieslisted in the Employer's offer of proof, only I 1 operate their own power-houses5Gasolines, kerosenes,fuel oils, jet fuels, solvents,No 6 fuel oil, andothers350-212 0-70-18 260DECISIONSOF NATIONALLABOR RELATIONS BOARDone of two truckloading racks. At one end of thewharf there is a bargecleaningplant where bargesused for transporting a product are steam cleanedin preparation for reuse in transporting a differentproduct. All the buildings, including the garage andofficebuilding,warehouses for storage of steeldrums and pipes, the marine building, and thepowerhouse, are located at one corner of the pro-perty.A small percentage of the steam produced by thehigh pressure boilers in the powerhouse is utilizedto heat the buildings at the terminal. Most of thesteam producedis usedto heat the No. 6 fuel oil,which is a heavy oil somewhat like tar when cold, inorder to facilitate its movement through pipes intoand out of storage tanks, to steam clean barges inthe bargecleaningplant, to power steam-drivenpumps on waterpipelinesand certain productpipelines, and, when necessary in the winter time,to heat the water pipes which are part of the fireprotection system.PortMobil terminalis inoperation around theclock everyday. The employees included in the In-tervenor's contract unit consist of 15 bulk plantmen, 18 bulk plant helpers, 8 motor vehicle drivers,1auto mechanic, I dispatcher, and 5 stationary en-gineers.The entire complement is under a terminalsuperintendent and his assistant, and six foremen,including four gauger or terminal foremen whodirect all operations on each shift, a stationary en-gineer foreman, and a maintenance foreman. Thereare bulkplant men assignedto each shift whose du-ties are to gauge the products in the storage tanks,receive and "ship" barges and tankers, and dogeneral maintenancework. There is at least onebulk plant helper assigned to each shift to assist ina variety of tasks and to do maintenance work. Inaddition, as indicated above, there are three bulkplant helpers permanentlyassignedto assist in thepowerhouse.Of the five stationaryengineers,four regularlyperform duties in the powerhouse, on rotating shifts7 days per week. The fifth is the relief stationary en-gineer.On the second and third shifts, the station-ary engineers are assisted by one of the three bulkplant helpers permanentlyassignedto such duties.There is also a stationaryengineerforeman 6 on theday shift who supervises the five stationary en-gineers andthe bulk plant helpers assigned to thepowerhouse.The relief stationaryengineer,when not relievinga regular powerhouseengineer,works on the dayshift and spends most of his time outside the power-house performingmaintenanceand constructionwork on boilers, pumps, and steam and water lines,aswell as somemainteanacework not related8The stationary engineer foreman supervises the first shift and handlesquestions on technical matters on the other shifts, while on the second andthird shifts the gauger foreman supervises'all employees, including sta-tionaryengineers,in nontechnical matters.directly to the power system. At such times he isassisted by bulk plant helpers, who, in addition, areassigned as needed to powerhouse duties on the dayshift and as relief for bulk plant helpers permanentlyassigned to the powerhouse on the second and thirdshifts.When working with a stationary engineer, thebulk plant helpers are under the supervision of thestationary engineer foreman, but at other times areunder the supervision of the maintenance foremanwho also supervises two bulk plant men. Those hel-pers permanently assigned to the powerhouse mustleave at intervals to check the outside pumps andlines for the stationary engineer, and they are some-times assigned to assist in such nonpowerhouse du-ties as docking tankers when the terminal foremanneeds extra help, at which times they would ap-parently be under the direct supervision of thegauger foreman. In addition, other bulk plant hel-pers may, on occasion, work on a temporary basisin the powerhouse, performing special maintenancework under the supervision of the stationary en-gineer foreman.All bulk plant helpers are paid the same wagescale, regardless of their duty assignments, andevery 6 months the other bulk plant helpers maybid, on the basis of seniority, for permanent assign-ment to powerhouse duty.? The stationary en-gineers must be liensed by New York City and arethe highest paid of the employees covered by theexisting contract. In all other respects all employeeshave the same working conditions and benefits.Thus, all have a basic 40-hour workweek, and per-sonnel in each classification are required on eachshift; all have the same hours of work and are eligi-ble for the same benefits, such as medical, survivor-ship, and sickness and accident benefits, savings,group accident insurance, etc. All employees are onthe same payroll, are paid the same day, wear thesame uniform and receive a standard allowancetherefor, punch the same timeclock, and have ter-minalwide bumping rights in the event of a layoff,provided the senior employee is qualified to do thework. On the other hand, the Intervenor's contractgives weight to the separate interests of the variousclassifications,includingstationaryengineers,through departmental seniority for such purposesas vacations, layoffs, etc.AlthoughthePetitionertraditionallyhasrepresented separate units of powerhouse em-ployees in a number of industries, we note from theEmployer's offer of proof8 that it represents suchemployees in some plants as part of a broader unit.At installations engaged in the storage and distribu-tion of petroleum products, such as the Employer'shere involved, it appears from the offers of proofsubmitted on review that the pattern of bargaining7The three helpers now permanently assigned to the powerhouse havebeen working there for 5 to 10 years.8Fn.4,supra. MOBIL OIL CORPORATION261has, with minor exceptions, been in terminalwideunits including powerhouse employees. And it isclear in this record that at other plants of the Em-ployer bargaining has been conducted on thatbroader basis.On the undisputed facts contained in the record,and giving due consideration to the offers of proofsubmitted on review as they relate to the standardssetforth inMallinckrodt,we conclude thatseverance of the powerhouse employees from theestablished broader unit is inappropriate herein.Notwithstanding the licensing requirement for sta-tionary engineers and their separate supervision intechnical matters, they share common supervisionwith other employees in other respects on thesecond and third shifts. Also, we agree with the Re-gional Director that a departmental unit would haveto include everyone employed in that department,but there is considerable interchange among thebulk plant helpers. Thus, those permanently as-signed to the powerhouse assist elsewhere andother bulk plant helpers at times assist or work inthe powerhouse, coming under supervision of aforeman other than their usual one in the course ofsuch temporary assignment. Furthermore, the per-manent helpers in the powerhouse do not remain inthe powerhouse but often move through the otheroperations in the course of their duties. And the re-lief stationary engineer spends a substantial amountof his regular working time outside the powerhouseon both powerhouse- and other maintenance work,at which time he is regularly assisted by bulk planthelpers not normally assigned to the powerhouse.This intermingling of duties and contact betweenpowerhouse and other workers and shifting of su-pervision, when coupled with the other considera-ions here present, including specifically the longand stable bargaining history on a terminalwidebasis at the location involved here, the similar bar-gaining practice at like terminals of this Employerand other major oil companies, the apparent con-siderationwhich has been given the interest ofpowerhouse employees as part of the broader unit,and the ;high degree of integration which existsbetween the powerhouse function and the storageand distribution operations of the terminal, lead usto the conclusion that the separate interests of thepowerhouse employees are so merged into thebroader community of interest shared by all ter-minal employees as to render a separate power-house department unit inappropriate.We shall, therefore, dismiss the petition in ac-cordancewith the principles we set forth inMallinckrodt.By so doing, of course, we do notimply that units of powerhouse employees are in-herently or presumptively inappropriate and maynever be severed. Rather we shall continue to ex-amine the circumstances in each case, as the Boardor a panel thereof has done both here and in therecent cases ofBuddy L. Corporation,167 NLRB808,where we severed a unit of toolroom em-ployees, andMesta Machine Company,167 NLRB99, where we found a separate unit of powerhouseemployees appropriate.It is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.Member Fanning, dissenting:My colleagues are reversing the Regional-Director,who found the requested powerhouse unitappropriate for separate bargaining as a departmen-tal unit in accord with established precedent. Theyassume the appropriateness of this unit but dismissthe petition on the basis of the recentMallinckrodtdecision,9placing the primary onus for this reversalon the 20-year history of bargaining for these em-ployeesaspartof a larger unit. Even theMallinckrodtdecision,however,recognized theseparate community of interests of powerhouseemployees.10 In thatverycase my colleagues ad-verted to the segregated work location of Mal-linckrodt's powerhouse employees and their virtuallack of contact with other employees,and thus ex-plained the fact that the powerhouse employees hadbeen permitted to sever. Also, in that case, becauseof the distinguishing work characteristics withrespect to the powerhouse group,my colleaguessaw no"necessary inconsistency"indenyingseverance to instrument mechanics with admittedcraft status. Here, with a separately located power-house involved,one surely would think that theywould be concerned with the inconsistency in theirrecent thinking about powerhouse units.Actuallythe Board,from its earliest decisions,has granted separate units to true powerhousegroups.11 The published cases of the Board severing'Matlinckrodt Chemical Works, Uranium Division,162 NLRB 387, inwhich I concurred in the new policy of not excepting any industry as suchfrom craft severance, though dissenting from the denial of severance toskilled instrument mechanics10Mallinckrodt,above, at fn. 18.11 SeeAmerican Tobacco Company,2 NLRB 198, where powerplantemployees, like office employees and machine shop employees, were ex-cluded from the manufacturing group sought and described as "merely ad-juncts",The Warfield Company,6NLRB 58, 64, where the Boardemphasized the work location in a building separate from the main plantand the "radically different" duties from those of production workers;National Distillers Products Corporation,20 NLRB 467, small groups ofpower plant employees at employer's three Louisville plants;Acme WhiteLead & Color Works,29 NLRB 1158, 1161, separate building, longerworkweek, and higher pay noted, as well as eligibility to other labor or-ganizations 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch units from larger units are legion.12 No doubtthe unpublished cases since 1961-when authorityinrepresentation caseswas delegated to theBoard's Regional Directors with the result that rela-tively few representation cases now reach theBoard for initial decision - reflect a similar patternof granting severance to true powerhouse units.This is that sort of case.Here we have five stationary engineers, alllicensed by New York City to operate high pres-sure steam boilers and required by ordinance tostand watch over such boilers, plus three helperspermanently assigned to the powerhouse who haveacted in that capacity for 5 to 10 years, all under thesupervision of a stationary engineer foreman, orchief engineer as also called. My colleagues find,however, that the interests of these separately su-pervised and separately located powerhouse em-ployees having a unique work assignment at PortMobil have been merged with those of the approxi-mately 400 nonpowerhouse employees in the exist-ing contract unit. At the Port Mobil bulk plant andterminal,where the powerhouse in question islocated, the nonpowerhouse employees (about 50of them) are engaged in receiving steamers andbarges and dispatching and driving oil trucks. Theremaining contract unit employees apparently dothe same sort of work at other installations in theNew York City area comprising the unit. Other in-stallations have no powerhouse; they purchase theirpower. 13My colleagues emphasize particularly the "longand stable" bargaining history at Port Mobil asground for denying these powerhouse employeesdemocratic expression. Are they saying that these12GeneralFoods Corp, Corn Mill Div.,54 NLRB 596;SangamoElectric Company,59 NLRB 364,Chickasaw Wood Products Company,65NLRB 664;L.E. Shank Latex Products Inc.,67 NLRB 552,Mallmekrodt Chemical Works,67 NLRB 1147, and 76 NLRB 1055,American Sugar Refining Company,76 NLRB 1009,General MotorsCorporation,76 NLRB 879;Kimberly-Clark Corporation, 78NLRB102;Mengel Company, 78NLRB 880,Crocker, Burbank and Co,80NLRB 774,Wilson & Co,80NLRB 1463, and 80 NLRB 1466,Swiftand Company,81 NLRB 333; C A. Swansonand Sons,81 NLRB 321;Jacobsen Mfg Co,82 NLRB 1404,Baugh and Sons,82 NLRB 1399;Container Corporation ofAmeriea,83 NLRB 424,Ralston Purina Com-pany,86 NLRB 107;John Oster Mfg Co,86 NLRB 113,AmericanSmelting& Refining Co,86 NLRB 1172; JohnMorrell & Co.,86 NLRB192,Industrial Rayon Corporation,87 NLRB4, Armour and Company,88 NLRB 309;American Box Board Company,90 NLRB 122,A D. Jul-hard & Co, Inc.,94 NLRB 1306;Electric Storage Battery Company, 94NLRB 1308,Crown Zellerbach Corp,96NLRB 378,FederalTelephone & Radio Corp,98 NLRB 1324,Pabco Products, Inc.,101NLRB 281;Schaffner Bros Co., 102 NLRB 1010; Kimble Glass Com-pany, 102 NLRB 933,Anheuser-Busch & Co., Inc.,103 NLRB 1020;Armstrong Tire and Rubber Company,104 NLRB 892;W. C. HamiltonandSons, 104 NLRB 627,Celotex Corporation,105NLRB 815,Standard Register Company,106 NLRB 351,American Potash &Chemical Corporation,107 NLRB 1418;IndustrialRayonCorporation,107 NLRB 1518;Procter & Gamble Manufacturing Company,109N LRB 315,Formica Company,109 NLRB 964,Pioneer Division, Flint-kote Company,109 NLRB 1273;Natvar Corporation,109 NLRB 1278;General Foods Corporation,110 NLRB 265,General Electric Com-pany,110 NLRB 744,Park Drop Forge Company,110 NLRB 915,Montgomery Ward & Company,110 NLRB 256;Baldwinville Products,Inc.,111NLRB 752,Stauffer Chemical Company of Nevada,113employees sought by the Petitioner have hadsatisfactory representation because their inclusionin an overall unit for 24 years has been unaccom-panied by labor strife? UnderMallinckrodt,aregroups traditionally granted separate representationto be required to demonstrate an unstable bargain-ing history by overt protest actions in order to quali-fy for separate representation?14 The adequacy ofemployee representation, it seems to me, is betterjudged by employee reaction, expressed by vote inan appropriate separate unit or voting group ratherthan by Board fiat based solely on the presumptionthat denial of opportunity to sever will necessarilyprolong stability. Separate seniority and top wagesunder the contract, such as these powerhouse em-ployees are said to have, may also, to my col-leagues, seem like satisfactory representation -though it is difficult to understand how these,samefactors are convincingly consistent with a merger ofinterests with rank-and-file employees - but to theemployees concerned the problem of satisfactoryrepresentation may be focused on entirely differentconditions of employment. Why now should theBoard substitute its judgement in this regard for thehopes and desires of a majority of the employeegroup?The facts are accurately and succinctly set forthin the Regional Director's Decision and Directionof Election of December 28, 1966, which he reaf-firmed on January 6, 1967, after considering the im-pact of the interveningMallinckrodtdecision andits footnote 18, referred to above. He should be af-firmed. This small group stationed in the Port Mobilpowerhouse, with its stationary engineers licensedfor specialized boiler work, having only limited con-NLRB 1255,internationalHarvester Company,113 NLRB750, NorthAmericanAviation, Inc.,113 NLRB 1049, GWashingtonand BurnettsDiv. of American Home Foods, Inc,114 NLRB 1352,Ketchikan PulpCompany,115 NLRB 379,Montgomery Ward & Company,115 NLRB510;AmericanBosch ArmaCorporation,115 NLRB226, North Amer-ican Aviation,Inc,115 NLRB1090;Hawley & Hoops, Inc,115 NLRB1276,Botany Mills, Inc,115 NLRB 1497,U S Smelting, Refining andMiningCompany,116 NLRB 661;WestinghouseElectric Corp,117NLRB520,AmericanPotash & Chemical Corporation,117 NLRB 1508,UnionSteam Pump Company,118 NLRB 689,Whippany Paper BoardCompany,119 NLRB 1615, DanaCorp,122 NLRB 365;General Elec-tricCompany,123 NLRB 884,VictorManufacturing & Gasket Com-pany, 133 NLRB 1283.13The majorityrelatesthe powerhousefunctionand the terminal'sstorage and distribution operations and finds a "high degree of integra-tion" betweenthe two. Thisemphasis on the relationship of a supportingfunction- of which a powerhouseis an excellent example-to the industri-al operation it supports belabors theobvious Thefunction of purchasedsteam would be equally integratedwith the Employer's total operation Ifthis basic fact of industrial life is to be "mobilized" to deny severance, fewemployees engaged in a supporting function can anticipate separaterepresentation,regardlessof the Act'swording and regardless of a longtradition of separate representationThese will dothem no good Bargain-ing by plant "subdivision" is well on itsway to beingread out of Section9(b), despite that Section's mandate to the Board to assure to employeesthe fullestfreedom in exercising the rights guaranteedby the Act.14SeeBuddy L. Corporation,167 NLRB 808, where thebargaininghistory wasmarked by workstoppages, as well as direct bargaining by thecraftsmenwith theiremployer with which the plantwide representativewas apparently in accord MOBIL OIL CORPORATIONtactwith employees in the large contract unit,devoting its time to work involving the boilers, thesteam lines, and allied pumping equipment, is, byBoard standards includingMallinckrodt,entitled toa self-determination election. I perceive nothing onthis record, including the bargaining history, whichjustifies a change of policy with respect to this typeof bargaining unit.15As the Regional Director's decision in this casedemonstrates, my colleagues' refusal to accord thepowerhouse employees an opportunity to changetheir bargaining representative is not required bythe Board's recent decision in theMallinckrodtcase, which strongly intimated that, because of theirtraditionally recognized separate community of in-terests, severance of powerhouse employees wasentirely consistent with the policy there set forth. Inother recent decisions, my colleagues have alsogiven assurances that theMallinckrodtdoctrinewas not intended always to foreclose severanceelections, and that, notwithstanding the adversedecisions in those cases, they would permit the15With respect to my colleagues' assertion that these employees aresubject to"intermingling of duties"and "shifting supervision,"I rely onthe following excerpt, from the Regional Director's Decision, as a fair, in-formed, and accurate summation of the record:The record shows that 4 of the 5 stationaryengineersat Port Mobilprimarily stand watch in the powerhouse, on rotating shifts 7 days aweek. Their duties consist of maintaining and operating high-pressureboilers and related equipment. The 5th stationary engineer is a reliefman who, when he is not standing watch as vacation or other relief inthe powerhouse, spends 4 days a week doing repair work both in andout of the powerhouse, on boilers, pumps, and steam and water linesutilized in generating steam and power.Heoccasionallydoes someadditionalmaintenance work which is not related directly to thepower system [Emphasis supplied.]All 4 of the stationary engineers have been licensed by the City ofNew Yorkafter passing oral and written examinations taken after ammumum of 5 years' experience They are supervised by a licensedstationary engineer foreman,3 do not interchange with the other3Although the Employer contended, both at the hearing andin its brief, that the terminal (gauger) foremen on the night shiftssupervise the stationary engineer,it appears that such supervi-sion mainly is limited to requests for additional power or tem-perature changes, or for the services of the bulk helpers assignedto the powerhouse, discussedinfra,or the granting of stationaryengineers'requests to use a vehicle to check power lines at night.Moreover, the stationary engineers credibly testified that in caseof an emergency in the powerhouse when the stationary engineerforeman is not present, they contact him by telephone or usetheir own goodjudgment.employees, and perform virtually no work which is not connectedwith the operationand maintenanceof the power system Theyreceive the same benefits as all other employees.263severance of skilled employees from more inclusivebargaining units at some other times and in someother cases. 16My colleagues point to the fact that sinceMallinckrodt,they have granted a powerhouse unitinMesta Machine Company,167 NLRB 99, and aseparate toolroom employees' unit inBuddy L. Cor-poration,167 NLRB 808. InMesta,which was ini-tial organization, the Board noted that no union wasseeking a more comprehensive unit than the power-house; inBuddy L.,the craftsmen sought were bar-gaining directly with the employer so that the caseinvolvesmore nearly initial organization thanseverance. I do not know what the citation of thesecases is supposed to demonstrate. It is small solaceto employees in the traditional powerhouse unitwhich we have here, and other skilled craftsmen,that the Board in two other cases, obviously distin-guishable from this one, granted separate units.I therefore dissent from this dismissal and wouldaffirm the Regional Director.In addition to the stationary engineers,there are three bulk planthelpers permanently assigned to the powerhouse Although these em-ployees are not licensed,they assist the stationary engineers in blow-ing tubes,reading gauges,oiling and greasing equipment,and doingsimple maintenancework. Theyleave the powerhouse at intervals tocheck outside pumps and lines for the stationary engineers When theterminal foremen need extra help, primarily in docking tankers, thesethree men are temporarily assigned to assist On occasion,other bulkplant helpers may work on a temporaryday-to-daybasis in thepowerhouse performing special maintenance work under the supervi-sion of the stationary engineer foreman.The aboveexcerpt, I would conclude,adds up to"separate supervision"for the five licensed stationary engineers for whom this separate represen-tation petition was filed.It does not seem to me that requests by plant su-pervisors for "more power," or for the temporary services of a helper, orthe grant of permission to use a vehicle,constitute supervision within themeaning ofthisAct. Yetmy colleagues,admitting the separate supervi-sion of stationary engineers on technical matters at all times,characterizethe nontechnical type of contact between stationary engineers and plantsupervisors as "common supervision with other employees in otherrespects on the second and third shifts"This is termed"shifting supervi-sion"for stationary engineers,a conclusion which is untenable to me Itseems, therefore,that the dismissal of this traditional departmental unit ofpowerhouse employees is actually accomplished by my colleagues underthe umbrella of "intermingling of duties"of helpers at the terminal, inavoidance of the significant fact that the 3 helpers included in the unit bythe Regional Director are regularly assigned to the powerhouse and have-worked at that regular assignment for 5 to 10 years.16 See,for example,Potlatch Forests,Inc.,165 NLRB1065,TimberProducts Company Divisionof CyprusMines Corporation,164 NLRB1060.